Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Change in Art Unit Designation for Your Application
1.	The Art Unit designation of your application in the USPTO has changed from 2699 to 2697.  The examiner assigned to this application remains the same. To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Art Unit 2697. 

DETAILED ACTION
2.         This is the initial Office Action based on the application filed on February 16, 2021. The Examiner acknowledges the following:
3.	Claims 1 – 10 were filed.
4.	 Claims 1 – 10 were amended on 02/16/2021 as to change the number of the claims as for example “claim 1” to just the number of the claim as “1”.
5.	The specification was amended on 02/16/2021 to include the priority information.
6.	The drawings filed on 02/16/2021 are accepted by the Examiner.
7.	Currently claims 1 – 10 are pending and they are currently being considered for examination.

Information Disclosure Statement
8.	The information disclosure statement (IDS) documents submitted on 02/16/2021  and 05/11/2021 are acknowledged by the Examiner.

Priority
9.	Foreign priority date is claimed is disclosed in a PCT application PCT/JP2019/032399 filed on 08/20/2019 referring to a Japanese application JP-2018-167737 with the earliest date as 09/07/2018. Certified copies were filed to the office on 02/16/2021.

Claim Interpretation under 35 U.S.C. 112(f)
10.	Claims 1 – 10 are not being interpreted under the 35 U.S.C. 112(f) for terms “”photoelectric conversion section”, “charge-holding section”, “control section/unit” since they refer to the CMOS image sensor as in Fig 1 with the pixel details as in Fig 2 that includes the photoconversoin section or photodiode PD (Fig 2), charge-holding section or MEM (Fig 2)  which holds the charges transferred by the first transfer TRX from the photodiode PD which later is transferred by the second transfer TRG into the floating diffusion region/node FD, system control  circuit 24 (Fig 1) that controls the operation of the pixel array 10 (Fig 1) as disclosed on paragraphs [0054 – 0058] for  Fig 1 and on paragraphs [0059 – 0069] for Fig 2, in the printed publication of the current application US 2021/0240094 A1 published on 08/05/2021.

Claim Rejections - 35 USC § 103
11.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1 – 8 are rejected under 35 U.S.C. 103 as being unpatentable over “Yusuke Oike, US 2009/0251582 A1, hereinafter Oike” in view all its embodiments.

Regarding Claims 1 and 8:
	Oike discloses a solid state imaging device including multiple unit pixels  including a photoelectric converter generating electrical charge in accordance with the incident light quantity and accumulating the charge; a first transfer gate transferring the accumulated charge; a charge holding region holding the transferred charge; a second transfer gate transferring the held charge and a floating diffusion region converting the transferred charge into voltage; an intermediate charge transfer unit transferring to the charge holding region; a charge exceeding a predetermined charge amount as a first signal charge and a pixel driving unit setting the first transfer gate to a non-conducting state. As for claims 1 and 8, Oike teaches,
A solid-state imaging (Fig 1 shows a CMOS image sensing device/system configuration. See [0082]) device comprising: a light-receiving surface (Fig 1, CMOS image sensor 10 (See [0083]) includes the pixel array 11 receives light incident upon it. ; and a plurality of pixels arranged to face the light-receiving surface (Fig 1, pixel array 11 includes a plurality of unit pixels (See [0084; 0085]). Fig 2, unit pixel 20 (See [0097])), each of the pixels including a photoelectric conversion section (Fig 2, unit pixel 20 includes a photodiode PD 21. See [0096]) that photoelectrically converts light incident via the light-receiving surface, a charge-holding section (Fig 2, memory MEM or charge holding region 23 (See [0099]) holds charges transferred by the first transfer TRX 22 from the photodiode 21) that holds charges transferred from the photoelectric conversion section, a first potential barrier provided between the photoelectric conversion section and the charge-holding section (Fig 14 shows the process/operation of starting exposure or starting the accumulation to the end as end of accumulation wherein the charge generated (electrons) by the photodiode 21 as electrons and transferred into the MEM holding charge section (See [00164; 0165; 0166; 0167; 0168]) for the driving from (1) through (10) and as shown in the drawing item (8): first barrier formed between the photodiode PD and the charge holding MEM. As for the first impurity the memory MEM 23 is an n-type impurity  diffusion region (See [0117]) and in Fig 19, Oike indicates that  a potential barrier can be formed (See [0180]), and a second potential barrier provided around a region including the photoelectric conversion section, the charge-holding section, and the first impurity semiconductor region section (Fig 14 shows the process/operation of starting exposure or starting the accumulation to the end as end of accumulation wherein the charge generated (electrons) by the photodiode 21 as electrons and transferred into the MEM holding charge section (See [00164; 0165; 0166; 0167; 0168]) for the driving from (1) through (10) and as shown in the drawing item (8): second barrier formed between , the first potential barrier being lower than the second potential barrier (Fig 19, Oike indicates that  a potential barrier can be formed  that in order to lower the potential of the impurity region 39 so as to form an overflow path 30 when forming the potential barrier and the impurity diffusion region (See [0180]. As for claim 8, Oike teaches the electronic apparatus corresponds such as a digital still camera and video camera (See [0275]).
Therefore, it would have been obvious to the one with ordinary skills combine all the structures of Oike, at the time of filing of the current invention as to obtain predictable results, for the benefit of providing a imaging device structure that provides some charges even under the low illumination, wherein the charges are accumulated in the photodiode 21 and kTC noise can be removed in the noise removal processing performed on the signal level read out from the charge; accordingly a high signal noise S/N can be ensured (See Oike [0246]) and in the case that the illumination is high or above a predetermined level, the charge is stored in both the photodiode 21 and in the memory 23, so that the saturation charge can be raised, wherein a wide dynamic range can be ensured (See Oike [0247]).

Regarding Claim 2:
	The rejection of claim 1 is incorporated herein. As for claim 2 limitations, Oike teaches in Fig 14 that shows the process/operation of starting exposure or starting the accumulation to the end as end of accumulation wherein the charge generated (electrons) by the photodiode 21 as electrons and transferred into the MEM holding charge section wherein the first potential barrier is formed by the first impurity semiconductor region (Fig 19, impurity region 39 is a p-type impurity region. See [0180]), the second potential barrier is formed by a second impurity semiconductor region (Fig 19, FD region 25 is an n+ doped region. See [0182]), and an impurity concentration of the first impurity semiconductor region is lower than an impurity concentration of the second impurity semiconductor region (Oike teaches that the impurity concentration can be lowered as to allow for the flow path 30. See [0180])”.

Regarding Claim 3:
	The rejection of claim 1 is incorporated herein. As for claim 3 limitations, Oike teaches “wherein each of the pixels further includes a first transfer transistor that controls a potential of the charge-holding section (Fig 2, first transfer transistor TRX 22. See [0098]), 3a second transfer transistor that transfers the charges held in the charge- holding section to a floating diffusion (Fig 2, second transfer TRG 24. See [0100]), and a control section (Fig 1, system control  unit 15 is understood as being capable of controlling any operation/function of the imaging device and therefore, as capable of controlling the transfer TRX 22 and the TRG 24. See [0082; 0093]) that controls the first transfer transistor and the second transfer transistor, the control section (Fig 1 system control unit 15 is understood as being capable of controlling any operation/function of the imaging device and therefore, as capable of controlling the controls a height of the first potential barrier in accordance with an imaging mode”.

Regarding Claim 4:
	The rejection of claims 1 and 3 is incorporated herein. As for claim 4 limitations, Oike teaches “wherein, in a first imaging mode, the control section causes the photoelectric conversion section and the charge-holding section to store charges in a state where the first potential barrier is kept lower than the second potential barrier (Fig 19, Oike indicates that  a potential barrier can be formed  that in order to lower the potential of the impurity region 39 so as to form an overflow path 30 when forming the potential barrier and the impurity diffusion region (See [0180]), and thereafter turns ON the first transfer transistor and the second transfer transistor to transfer the charges stored in the photoelectric conversion section and the charge-holding section to the floating diffusion (Oike Claim 4, teaches wherein a voltage value is applied to the first transfer that is in a conductive state as a first voltage value and when the first transfer is in a non-conductive state as a second voltage value and a third voltage value. Claim 5 discloses that when the first transfer is set to a non-conductive state, the second transfer is set on conductive state”.

Regarding Claim 5:
wherein, in a second imaging mode, the control section causes the charge-holding section of all of the sensor pixels to store charges in a state where a difference between the height of the first potential barrier and a height of the second potential barrier is narrowed, and thereafter turns ON the second transfer transistor to transfer the charges stored in the charge-holding section to the floating diffusion” (Fig 12, structure (1) to (3) the accumulation is executed and charges from the photodiode PD are transferred to the memory MEM when first transfer TRX is ON (See [0154]). As for structure (4) to (7), a signal operation is executed for each pixel on the plurality of pixel as for doing the reading process; then the floating diffusion FD is reset and the first transfer is set OFF and after the reset is done that second transfer TRG is set ON and charges are transferred from memory MEM to floating diffusion region FD (See [0155])). 

Regarding Claim 6:
	The rejection of claims 1, 3 and 5 is incorporated herein. As for claim 6, Oike teaches “wherein, in the second imaging mode, the control section applies a negative bias to a gate of the first transfer transistor to narrow the difference between the height of the first potential barrier and the height of the second potential barrier” (Fig 5 indicates a potential diagram and as for the direction z – z’ of Fig 2 for the transfer pulse TRX, wherein a negative potential is applied to the first transfer TRX is sufficiently negative, the electrons generated by the crystal defects on  the silicon Si surface are not accumulated into the memory MEM unit 23. See [0116; 0117].

Regarding Claim 7:
	The rejection of claims 1, 3, 5 and 6 is incorporated herein. As for claim 7 limitations, Oike teaches “wherein each of the pixels further includes a control transistor that controls the height of the first potential barrier, and 4the control section applies a negative bias to a gate of the control transistor in the second imaging mode to narrow the difference between the height of the first potential barrier and the height of the second potential barrier”(Fig 7 shows that a different transfer pulse TRZ, which is different from the pulse TRX can be applied to the first transfer 22 and also that the gate electrode 22A of the first transfer TRX 22 and the gate electrode 24A of the second transfer are present at the end of the memory unit 23 and by setting these gate electrodes 22A and 24A to negative potentials, it is possible to suppress the dark current generated at the end on the memory 23. See [0121; 0122; 0125]).

Claims 9 –10 are rejected under 35 U.S.C. 103 as being unpatentable over “Yusuke Oike, US 2009/0251582 A1, hereinafter Oike” in view of “ Yasuo Takane, US 2009/0167911 A1, hereinafter Takane”.

Regarding Claims 9 and 10:
	The rejection of claims 1 and 8 is incorporated herein. Evan though, Oike teaches that his invention includes an electronic shutter operation (See [0088; 0089]), Oike fails to clearly disclose the limitations of claim 9 such as a rolling shutter mode or a global further comprising an interface that allows a user to select one of a first imaging mode corresponding to a rolling shutter operation and a second imaging mode corresponding to a global shutter operation, wherein the solid-state imaging device executes one of an operation corresponding to the first imaging mode and an operation corresponding to the second imaging mode in accordance with the selection by the user” (Takane teaches that it is well known for a CMOS to operate either in the rolling shutter or in a global shutter mode. Fig 9 shows the advantages and disadvantages of the respective shutter methods (See [0020]). Takane also shows in Fig 6 a flow chart for the operation processing of an imaging control program wherein the shutter drive mode of the CMOS image sensor 7 is selected using the gyro sensors 9 and 10 (Fig 1; [0030]) and image stabilization function during shooting of still image and in step S18, the camera controller checks if rolling shutter is required. If YES it proceeds to step S10 for performing the rolling shutter drive mode as the first mode and if NOT, it proceeds to step S9 as to perform global shutter drive mode or second mode before releasing the shutter button as in step S11 and to finally capture an image in step S12 (See [0067; 0068; 0069; 0070]) as for the user to take a good picture (See [0047]). As for claim 10, it is understood that as in Takane under  the user manipulation, the CPU 25 controls the release signal as selecting it to perform the shutter modes (See [0036; 0037]).
Therefore, it would have been obvious to the one with ordinary skills combine all the structures of Oike as the shutter modes disclosed by Takane, at the time of filing of .

Conclusion
12. The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
1. US 8,345,109 B2 – it teaches an imaging device and the shutter drive modes as rolling shutter drive mode and the global shutter drive mode.
2. US 8,282,282 B2 – it teaches a solid-state imaging device and a driving method for it with a first transfer that transfers charges from a photodiode to a memory region and a second transfer that transfers the charges from the memory to the floating diffusion region.

Contact
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARLY S.B. CAMARGO whose telephone number is (571)270-3729.  The examiner can normally be reached on M-F 8:00-5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information 
/MARLY S CAMARGO/Primary Examiner , Art Unit 2697